ORDER GRANTING POSTPONEMENT OFP EFFECTIVE DATE OF SUSPENSION
On August 8, 2003, this Court suspended the respondent for a period of 90 days, beginning September 20, 2008. Matter of Richardson, 792 N.E.2d 871 (Ind.2003). *256The respondent now moves this Court for a postponement of the effective date of his suspension, to and including September 27, 2003.
This Court now finds that the respondent's request should be granted.
IT IS, THEREFORE, ORDERED that the respondent's motion for postponement of the effective date of his suspension from the practice of law in this state is granted. Accordingly, the respondent's 90-day suspension from the practice of law shall begin at 12:01 a.m. on September 28, 2008.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.